Citation Nr: 9908952	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-27 014	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Waiver of recovery of an overpayment of nonservice-connected 
pension benefits.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



REMAND

The veteran had active service from April 1951 to January 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse decisions of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).

In January 1992, the RO received the veteran's application 
for nonservice-connected pension benefits.  He had adequate 
wartime service and was totally disabled from multiple 
sclerosis.  In that initial application, the veteran 
indicated that he was married but that he and his spouse did 
not live together and that he contributed nothing toward her 
support.  His reason for separation indicated that the 
separation was more economic in nature than lack of an 
underlying marital relationship.  There was no income or net 
worth listed in this form for the veteran's spouse.  

Pension benefits were approved in a February 1992 rating 
decision which determined that the veteran was totally 
disabled and entitled to special monthly pension on account 
of the need of regular aid and attendance.  Two separate 
notifications were provided the veteran in March 1992.  Both 
notifications clearly told him that his monthly pension rate 
included an allowance for his spouse and the second notice 
indicated that his spouse received no income from any source.  
The veteran then commenced receipt of benefits for himself 
and his spouse.

In December 1992, the veteran submitted an eligibility 
verification report (EVR) which indicated that he was married 
and not living with his spouse and which further stated that 
they had been separated for 12 years and that they were 
"totally separated," and he requested to be paid as "a 
single veteran."  This form did not report any income 
received by his spouse and attached medical expenses were for 
the veteran alone.  Two months later in February 1993, the RO 
notified the veteran of his ongoing payment of benefits and 
this notification took no action whatsoever on the veteran's 
clear statement that he be paid as a single person.

However, almost a year after his initial December 1992 EVR, 
the RO, in November 1993, indicated that it had removed the 
veteran's spouse from his pension benefits, effective that 
month, and indicated his benefits would be reduced from 
approximately $300 per month to $100 per month.  Several days 
later, the RO notified the veteran that an overpayment of 
$754 had been created and that he would be required that he 
repay it.  The computation of this overpayment was nowhere 
explained.  Nonetheless, the veteran did not request waiver 
of this initial amount of overpayment within 180 days as 
required by law and regulation and waiver of this $754 
overpayment may not now be considered.  See 38 C.F.R. 
§ 1.963(b)(2) (1998).

After the veteran was notified that his monthly benefits 
would be reduced from approximately $300 to $100 per month, 
but before he was notified of the $754 overpayment, the 
veteran wrote to the RO that he wanted to clear up an error 
as to his marital status.  "It has not changed."  He again 
provided a medical/economic reason for separation from his 
wife but also stated that "our attempts to live together have 
been futile."  He also stated that in the past year, with the 
aid of his pension, he had been able to contribute to his 
wife's support between $200 and $300 monthly.  He asked that 
his pension be left intact pending submission of his most 
recent EVR the following month.  The next EVR was forwarded 
the following month and again indicated that he was married 
and not living with his spouse.  However, this form, for the 
first time, reported the veteran's spouse's individual income 
from Social Security benefits, gross wages from employment, 
and interest income.  The following month in January 1994, 
the RO notified the veteran that his benefits were being 
reduced $3 per month based only on cost of living adjustment 
from Social Security benefits.

Then, in July 1994, the RO wrote to the veteran to correct an 
error in its previous letter of May 1994 which apparently 
terminated his pension benefits based on excessive income.  
However, there is no May 1994 award action or notice of such 
action to the veteran anywhere on file.  The July 1994 letter 
indicated that the veteran's pension was being terminated 
because his and his spouse's income were jointly above the 
maximum annual pension rate.  The same month, the veteran 
wrote again that while he had been married to his current 
wife in 1975, they had been separated ever since the early 
1980's.  He also wrote that he did not have access to her 
income nor did she assist him financially.  He said that he 
did assist her "occasionally."  He asked that pension be 
reinstated and that the billing for overpayment be 
eliminated.

In October 1994, the veteran sent in another EVR which again 
indicated that he was married but not living with a spouse 
and which contained no income from his spouse.  In January 
1995, the veteran wrote indicating that he did not understand 
why his pension had been terminated and why he had been 
billed $4,620.  He wrote that his marital status had not 
changed since 1981.  The following month, the RO wrote the 
veteran that his benefits were not terminated based upon a 
change in marital status but because his family (joint) 
income was excessive.

In March 1995, the veteran submitted another EVR indicating 
that he was married but not living with his spouse and which 
reported no income of any sort from his spouse.

In June 1995, the RO requested additional information from 
the veteran and also notified the veteran that he was again 
in receipt of approximately $100 monthly in pension.  
Apparently, previously terminated pension was reinstated.  
However, later that month, the RO again notified the veteran 
that it was proposed that his monthly pension benefits be 
reduced from approximately $100 a month to zero effective in 
September 1995.  It is not entirely clear why this occurred 
but it appears to have been based upon an assessment of the 
veteran's net worth in excess of $50,000.  In August 1995, 
the RO then notified the veteran that it would, in fact, 
terminate the veteran's pension effective the 1st of January, 
1996, apparently based on net worth.  Net worth was 
calculated by an assessment of total assets without any 
apparent consideration of total debt including an indication 
by the veteran that he owed approximately $26,000 to family 
members.  In January 1996, the veteran was notified of the 
RO's initial determination on his request for waiver.  He was 
also notified that the RO would continue to withhold VA 
pension benefits of $106 per month until the balance of his 
debt was liquidated although it had previously been indicated 
that all pension benefits were terminated.

An initial waiver decision was issued in December 1995 which 
indicated that no request for waiver of the initial debt of 
$754 had been received within the required 180-day period.  
This is true insofar as only that initial debt is concerned.  
A subsequent waiver decision was issued in June 1997.  That 
decision notes that both the veteran and the VA were at fault 
in the creation of the indebtedness.  It clearly states that 
VA shared fault since the veteran did indicate he was 
separated and not contributing to his spouse's support.  It 
further states that "issue should have been raised," but does 
not indicate by whom or in what manner and to what result.

While the Board understands that the initial overpayment of 
$754 was created as a result of the veteran receiving 
additional VA pension benefits on account of a spouse who was 
not his dependent and that he did not request waiver of this 
amount within 180 days of his notification of the debt, the 
Board does not clearly follow the RO's line of reasoning in 
the creation of, computation and assertion of the remaining 
debt of $4,446.  It appears that this debt was created as a 
result of the RO's retroactive termination of pension 
benefits on the basis of the veteran's failure to report his 
spouse's income and that this income, when combined with his, 
was excessive for VA purposes.  

However, it seems patently clear that from the veteran's 
initial claim for pension forward, he has always and 
consistently reported that although married, he has been 
separated from his spouse for many years and that they are 
financially independent of each other.  There is certainly no 
indication of any evidence on file that any of her income 
from various sources has ever been made available for his use 
or support.  He did report on one occasion that he provided 
her with periodic income and later said he assisted her 
"occasionally."  A handwritten statement on file by the RO 
indicates that once the veteran was notified of a significant 
reduction of his pension benefits because his spouse would be 
removed from that benefit, the veteran requested for the RO 
to "continue the spouse."  The Board disagrees.  While the 
veteran attempted to accurately provide answers to all 
questions posed of him, the Board does not find that the 
veteran ever sought to have his spouse included for VA 
pension purposes.  However, it appears that once he reported 
that he occasionally provided funds for his wife's 
assistance, the RO immediately concluded that all of her 
income would have to be counted with his for pension 
purposes.  However, no statement of the case or waiver 
decision on file provides the laws, regulations or provisions 
of M21-1 relied upon to support this action.

38 C.F.R. § 3.252(d) indicates that, for the purpose of 
determining eligibility for pension, benefits may be accorded 
a married veteran if the veteran is living with that spouse 
or, "if estranged, is reasonably contributing to the support 
of that spouse."  However, the determination of "reasonable" 
contribution is to be based on all the circumstances of the 
case, considering the income and estate of the veteran and 
the separate income and the estate of the spouse.  The 
question presented is whether the occasional contributions of 
money from the veteran to his spouse could constitute 
"reasonable" support.  Additionally, 38 C.F.R. § 3.260(e) 
provides that in determining whether proportionate 
computation is applicable to a claim, the total income for 
the calendar year of entitlement of both the veteran "and 
that of the spouse available for use of the veteran" will be 
considered.  See also M21-1, Part IV, Subchapter V, 16.26 (b) 
(2), (3), (4).  

It is also noteworthy that 38 C.F.R. § 3.252(f) provides that 
even if pension is reduced based upon excessive joint annual 
income, a veteran who has been awarded aid and attendance 
would continue to receive a reduced benefit.  

Finally, the defense of "administrative error" has been 
raised and the RO in its January 1998 supplemental statement 
of the case found that this defense was not applicable since 
the veteran was partially at fault in the creation of the 
indebtedness.  However, the discussion of this defense in 
this supplemental statement of the case is simply 
insufficient and lacks adequate reasons and bases for 
appellate review.  It appears to the Board that the veteran 
has consistently reported that he is permanently separated 
(estranged) from his spouse.  While there was initially some 
confusion regarding the reason for this separation, it was 
clearly later confirmed that the separation was not only 
economic but based on the lack of any ongoing marital 
relationship (estranged).  The representative in its written 
statement presented fair argument that the veteran appeared 
to have provided full and fair answers to all questions ever 
posed him and that the RO repeatedly promulgated inaccurate 
awards that contributed to the accumulation of the underlying 
overpayment at issue.  The representative has also requested 
that if the veteran's spouse is to be considered his 
dependent with included income for pension purposes, then the 
veteran should be given the opportunity of providing a 
listing of her medical expenses for fair set-off against 
reportable income. 

For these reasons, the case is REMANDED to the RO for the 
following action:

1.  Initially, the RO is requested to 
provide the veteran with a thorough 
explanation of the rules and regulations 
regarding his receipt of improved pension 
including the rules specifically 
applicable to whether or not his spouse 
is to be considered his dependent and 
whether her income is to be jointly 
counted with his for pension 
eligibility/amount computation purposes.  
The RO will also request that the veteran 
identify and document, where possible, 
the amounts of money that he has provided 
to his estranged spouse and the dates of 
all such contributions which he has made 
since January 1992 (or since the 
previously established effective date for 
termination of pension benefits 
supporting the current overpayment of 
$4446).  If necessary, the RO should also 
ask the veteran to provide income 
information for his estranged spouse (and 
medical expenses credits for her) for any 
periods that it is determined that she is 
his dependent for pension income counting 
purposes.  

2.  After completing this development, 
excluding any discussion of the initial 
indebtedness of $754, the Board requests 
the RO to review all of the evidence on 
file and to review its position on the 
previous overpayment of pension benefits 
assessment of $4,446.  A complete and 
detailed discussion of the lawful 
creation of this debt, with effective 
dates of termination or reduction, with a 
clearly understandable accounting, and 
with a thorough recitation of all laws, 
regulations, and/or manual provisions 
relied upon to reach that conclusion must 
be provided.  This must include a 
specific determination as to whether, and 
for what specific period(s), the 
veteran's spouse should be considered the 
veteran's dependent for pension income 
counting purposes.  The RO should also 
provide an evaluation of whether any or 
all of this debt was created by 
administrative error of VA.  If the RO 
concludes that any amount of this debt 
remains, then a complete and thorough 
evaluation and discussion as above 
described should be provided in a 
supplemental statement of the case to the 
veteran and his representative so that 
they may have an opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

